      Case 5:19-cv-00144-DCB-MTP Document 11 Filed 04/23/20 Page 1 of 7



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                            WESTERN DIVISION

FELICIA ANAZIA                                                PLAINTIFF

VS.                          CIVIL ACTION NO. 5:19-cv-144 (DCB)(MTP)

ALLSTATE PROPERTY AND CASUALTY
INSURANCE COMPANY                                              DEFENDANT



                      MEMORANDUM OPINION AND ORDER

      This cause is before the Court on the Plaintiff Felicia Anazia

(“Anazia”)’s Motion to Remand to State Court [ECF No. 3]. Having

read the Motion, response thereto, applicable statutory and case

law, and being otherwise fully informed in the premises, the Court

finds as follows:

                                Background

      The Plaintiff originally filed this matter in the County

Court of Pike County, Mississippi, on November 1, 2019. On

November 13, 2019, Allstate filed a Notice of Removal to this

Court. Allstate argues that it was facially apparent from the

complaint that Anazia seeks more than $75,000.00 in combined

compensatory and punitive damages.

      Anazia’s residential dwelling, which was damaged by tornado

and wind, is insured with Defendant Allstate Property and

Casualty Insurance Company (“Allstate”). Plaintiff sues Allstate

                                      1
    Case 5:19-cv-00144-DCB-MTP Document 11 Filed 04/23/20 Page 2 of 7



for breach of a policy of insurance, bad faith, and punitive

damages. [ECF No. 1-1]. Plaintiff asserts that she is “entitled

to all damages caused by Defendant’s bad faith conduct, and is

entitled to damages for her emotional distress and mental

anguish.” Id. Anazia seeks an unspecified amount of compensatory

damages for emotional distress and mental anguish plus an

additional award of punitive damages.

     On December 20, 2019, Anazia filed the instant Motion to

Remand, which includes an Affidavit wherein she states that she

seeks to recover $57,200.00 as damages from Allstate and that

she will “not be able to recover any amount in excess of

$57,200.00.” [ECF No. 3-1].

                              Discussion

     A federal district court has original jurisdiction where

the parties are diverse and the matter in controversy exceeds

&75,000.00. See 28 U.S.C. § 1332(a). A federal court’s

jurisdiction is limited to areas authorized by the United States

Constitution and Acts of Congress. “[O]nce a district court’s

jurisdiction is established, subsequent events that reduce the

amount in controversy to less than $75,000.00 generally do not

divest the court of diversity jurisdiction.” Gebbia v. Wal-Mart

Stores, Inc., 233 F.3d 880, 883 (5th Cir. 2000). In cases of




                                    2
    Case 5:19-cv-00144-DCB-MTP Document 11 Filed 04/23/20 Page 3 of 7



removal, the jurisdictional facts that support removal must be

judged at the time of the removal. See Id.

     When the plaintiff has alleged an indeterminate amount of

damages, the removing defendant must show by a preponderance of

the evidence that the Plaintiff could recover more than

$75,000.00 to establish that the amount in controversy has been

met. See Simon v. Wal-Mart Stores, Inc., 193 F.3d 848, 850 (5th

Cir. 1999). The Court must examine the complaint to determine

whether it is “facially apparent” that the claim exceeds the

jurisdictional minimum. See Manguno v. Prudential Property and

Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002). If it is not

facially apparent, the Court may turn to “summary judgment-type”

evidence to aid in its inquiry. Id. The amount-in-controversy is

facially apparent if, after examining the complaint, it is

likely that the amount in controversy would exceed $75,000.00.

See Gebbia, 233 F.3d at 883.

     When examining the complaint, the Court may refer to the

types of claims alleged by the plaintiff and the nature of the

damages sought. See Sun Life Assur. Co. of Canada v. Fairley,

485 F.Supp.2d 731, 734 (S.D. Miss. 2007). If the defendant meets

its burden of showing the requisite amount in controversy, the

plaintiff can defeat removal only by establishing with legal

certainty that her claims are for less than $75,000.00. Deal v.


                                    3
    Case 5:19-cv-00144-DCB-MTP Document 11 Filed 04/23/20 Page 4 of 7



Outback Steakhouse of Florida, L.L.C., Civ. No. 1:19-cv-904,

2020 WL 1272628, at *8 (W.D. La. Feb. 26, 2020). A plaintiff

“may satisfy the ‘legal certainty’ test by filing a binding

stipulation or affidavit with the original complaint.” Id.

(emphasis added). Post-removal affidavits or stipulations may be

considered if the amount in controversy is ambiguous at the time

of removal, but only to determine the amount of controversy as

of the date of removal. See Gebbia, 233 F.3d at 883. When the

amount in controversy is clear from the face of the complaint,

post-removal stipulations reducing the amount of damages cannot

deprive the Court of jurisdiction. Id. However, post-removal

affidavits can be found to preclude plaintiffs from seeking

damages in excess of the jurisdictional minimum in state courts,

either as a judicial admission, judicial estoppel, or a matter

of preclusion. See Arnold v. State Farm Fire and Casualty Co.,

277 F.3d 772, 776 n.3 (5th Cir. 2001).

     Here, it is facially apparent that the Complaint, at the

time of removal, sought more than $75,000.00. “[F]ederal courts

in Mississippi have consistently held that a claim for an

unspecified amount of punitive damages is deemed to exceed the

federal jurisdictional minimum.” Anderson v. Wells Fargo Bank,

Civ. No. 2:15-cv-88, 2015 WL 4775356, at *2 (S.D. Miss. 2015)

(quoting Sun Life Assur. Co. v. Fairly, 485 F. Supp.2d 731, 735

(S.D. Miss. 2007)). “Likewise, Mississippi's federal courts have

                                    4
    Case 5:19-cv-00144-DCB-MTP Document 11 Filed 04/23/20 Page 5 of 7



held that ‘Mississippi juries routinely award damages for pain

and suffering and/or mental or emotional damages in excess of

$75,000.’” Id. (quoting Holmes v. Citifinancial Morg. Co., 436

F.Supp.2d 829, 830–31 (N.D. Miss. 2006)). In this case,

Plaintiff seeks both an unspecified amount of punitive damages

and emotional damages. Therefore, the Court finds that the

Defendant has met its burden of establishing by a preponderance

of the evidence that the amount in controversy exceeds

&75,000.00.

     Because the Defendant has carried its burden, remand is

appropriate only if the Plaintiff establishes with “legal

certainty” that the amount in controversy is less than

$75,000.00. Despite the Plaintiff’s apparent intention to

establish “with legal certainty” that the jurisdictional minimum

is not met, she has not done so in this case. The affidavit

attached to the Plaintiff’s Motion to Remand is deficient

inasmuch as it simply states that the claim is for less than

$75,000.00 but does not avow that the Plaintiff will not seek or

accept more than that amount. See, e.g., Blaylock v. Mutual of

New York Life Ins. Co., 228 F.Supp.2d 778, 782, 785-86 (holding

plaintiff defeated removal by attaching affidavit that plaintiff

did not intend to seek damages in excess of the jurisdictional

minimum and would not accept a judgment or settlement in excess

of that amount); Morgan v. Am. General Int’l Group, Civ. No.

                                    5
    Case 5:19-cv-00144-DCB-MTP Document 11 Filed 04/23/20 Page 6 of 7



2:03-cv-16, 2005 WL 1595672, *2 (S.D. Miss. July 6, 2005)

(holding plaintiffs defeated removal by entering into

“unequivocal binding stipulation that no Plaintiff will ever in

the future seek or accept more than the jurisdictional amount”).

     Here, the affidavit states, “I will not be able to recover

any amount in excess of $57,200.00.” [ECF No. 3-1]. This is too

vague to satisfy the legal certainty test and does not

constitute a binding and irrevocable admission on behalf of

Anazia. A plaintiff’s stipulation regarding the amount in

controversy is binding “if, within that stipulation, [she]

expressly renounced [her] right to recover in excess of

$75,000.00 in the event [she] was awarded above that amount in

state court.” See, Bienemy v. Hertz Corp., Civ. No. 16-15413,

2016 WL 6994200, at *3 (E.D. La. Nov. 30, 2016).

     Accordingly,

     It is HEREBY ORDERED AND ADJUDGED that the Plaintiff’s

Motion to Remand is DENIED. Plaintiff may refile her Motion to

Remand and attach a binding affidavit that (1) expressly

stipulates that the amount in controversy does not exceed

$75,000.00, (2) waives any damages over $75,000.00, and (3)

agrees to not enforce a judgment in which more than $75,000.00

is awarded.




                                    6
    Case 5:19-cv-00144-DCB-MTP Document 11 Filed 04/23/20 Page 7 of 7



SO ORDERED this the 23rd day of April, 2020.

                                        _/s/ David Bramlette_________
                                         UNITED STATES DISTRICT JUDGE




                                    7
